*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated December 29, 2021 is entered on the record.
Priority
This application is a 371 of PCT/IB2019/054143 filed on 05/20/2019, and claims foreign priority in Italian application IT102018000005783 filed on 05/28/2018. 
Claim Status
Claims 1, 2, 4-7, and 9-43 are pending and examined. Claims 1, 2, 4, 5, 10, 12, 13, 16, 17, 20, 24, 25, 27-32, and 34 were amended. Claims 3, 8, and 44 were cancelled. 
Withdrawn Claim Objections
	Objections to claims 1, 2, 4-7, and 9-43 are withdrawn because objections were obviated with claim amendments. 
Withdrawn Claim Rejections — 35 USC § 112
	Rejection of claim 13 is withdrawn because the rejection was obviated with claim amendment where “vegetable oil derivatives;,” in line 6 was deleted. Rejection of claim 13 in line 7 is withdrawn because applicant authorized examiner’s amendment where “(PIB); liquid” is replaced with “(PIB), liquid”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Chrisman on January 6, 2022.
The application has been amended as follows:
In claim 13 line 5, replace “(PIB); liquid” with --(PIB), liquid--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Miller. The claimed formulation requires all four characteristics recited at the end of claim 1 and applicant submitted a declaration with evidence that the claimed composition does not have the same properties as the prior art composition and evidence that the prior art composition and the claimed composition do not structurally overlap in scope. The applicant submitted a declaration by Corzani which provides crystallization enthalpy measurement of the composition in Example 1 of Miller. The composition has a crystallization enthalpy of about 20 J/g (section 7). The declarant provided an explanation for the observed crystallization enthalpy.
Sections 11-16 of the declaration further describe the discrepancy between number average molecular weight of Rextac 2730 disclosed in paragraph 0040 of Miller and number average molecular weight of Rextac 2730 measured by the declarant. The declarant measured the 
The data in the declaration was fully considered and it is sufficient to overcome all obviousness rejections. It would not have been obvious to a person skilled in the art to modify Miller’s composition in order to obtain a composition having crystallization enthalpy from melt at time zero not greater than 12 J/g. Declarant’s statement regarding number average molecular weight of Rextac 2730 is persuasive and Miller’s composition does not meet the limitation that requires the difference between number average molecular weights of the two polymers to not be greater than 3000 g/mole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 4-7, and 9-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Alma Pipic/ 
Primary Examiner, Art Unit 1617